Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 07/15/2022.  Claims 1-22 are presented for examination and are rejected for the reasons indicated herein below.     


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-16, 18-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (U.S. Pub. No. 2017/0338748 A1).

Regarding claim 1, Liang et al. (e.g. see Figs. 1-7) discloses “An apparatus (e.g. see Figs. 1-5)  comprising: a controller, a capacitor, an inductor, and a plurality of switches (e.g. Figs. 1-5, see controller 160, capacitor 129, inductor 141, and switches 121, 123, 125 and 127, also see the abstract and para. 0017-0024); wherein the plurality of switches comprises a first switch (121), a second switch (123), a third switch (125), and a fourth switch (127); wherein a first terminal of the first switch is connected to a first terminal of the second switch and a first terminal of the capacitor (e.g. Figs. 1-5, see 121, 123 and 129 and their connections); wherein a first terminal of the fourth switch is connected to a first terminal of the third switch and a second terminal of the capacitor (e.g. Figs. 1-5, see 127, 125 and 129 and their connections); wherein a first terminal of the inductor is connected to a second terminal of the second switch and a second terminal of the third switch (e.g. Figs. 1-5, see 141, 123 and 125 and their connections); and wherein the controller (160) is configured to: control the plurality of switches (e.g. Figs. 1-5, see switches 121, 123, 125 and 127) into a first state in which the first switch (121) is on, and the second (123), the third (125), and the fourth (127) switches are off; and transition the plurality of switches (e.g. Figs. 1-5, see switches 121, 123, 125 and 127) from the first state to a plurality of subsequent states by, sequentially controlling: (i) the third switch (125) to turn on, (ii) the third switch (125) to turn off, (iii) the second switch (123) to turn on, (iv) the first switch (121) to turn off, (v) the fourth switch (127) to turn on, (vi) the fourth switch (127) to turn off, (vii) the first switch (121) to turn on, (viii) the second switch (123) to turn off, and (ix) the third switch (125) to turn on (e.g. Figs. 1-5, see controller 160 and switches 121, 123, 125 and 127, also see the abstract and para. 0017-0024. Examiner’s note: all the switches are controlled to be turned on and off)”.

Regarding claim 2, Liang et al. (e.g. see Figs. 1-7) discloses “wherein the controller (160) is configured to, during the transition of the plurality of switches from the first state to the plurality of subsequent states, control a delay between controlling one switch, of the plurality of switches, to change states and controlling a different switch, of the plurality of switches, to change states (e.g. Figs. 1-5, see controller 160 and switches 121, 123, 125 and 127, also see the abstract, para. 0001, para. 0017-0024 and para. 0037-0042)”.

Regarding claim 4, Liang et al. (e.g. see Figs. 1-7) discloses “wherein the controller (160) is configured to, with the transition of the plurality of switches from the first state to the plurality of subsequent states, cause the capacitor (129) and the inductor (141) to resonate at a resonant frequency (e.g. Figs. 1-5, see controller 160, capacitor 129, inductor 141 and switches 121, 123, 125 and 127, also see the abstract, para. 0001, para. 0017-0024 and para. 0037-0042)”.

Regarding claim 5, Liang et al. (e.g. see Figs. 1-7) discloses “wherein the controller (160) is configured to, subsequent to the transition of the plurality of switches from the first state to the plurality of subsequent states, sequentially control: (x) the third switch (125) to turn off, (xi) the second switch (123) to turn on, (xii) the first switch (121) to turn off, (xiii) the fourth switch (127) to turn on, (xiv) the fourth switch (127) to turn off, (xv) the first switch (121) to turn on, (xvi) the second switch (123) to turn off, and (xvii) the third switch (125) to turn on (e.g. Figs. 1-5, see controller 160 and switches 121, 123, 125 and 127, also see the abstract and para. 0017-0024. Examiner’s note: all the switches are controlled to be turned on and off)”.

Regarding claim 6, Liang et al. (e.g. see Figs. 1-7) discloses “further comprising a plurality of bypass diodes, wherein each bypass diode of the plurality of bypass diodes is connected in parallel to a respective switch of the plurality of switches  (e.g. Figs. 1-5, see switches 121, 123, 125 and 127 with each switch including a diode connected in parallel to it)”.

Regarding claim 7, Liang et al. (e.g. see Figs. 1-7) discloses “wherein the controller (160) is configured to, during the transition of the plurality switches from the first state to the plurality of subsequent states, control a given switch of the plurality of switches to turn on while the bypass diode connected in parallel to the switch is conducting (e.g. Figs. 1-5, see controller 160 and switches 121, 123, 125 and 127 with each switch including a diode connected in parallel to it, also see the abstract and para. 0017-0024. Examiner’s note: all the switches are controlled to be turned on and off)”.

Regarding claim 8, Liang et al. (e.g. see Figs. 1-7) discloses “wherein a second terminal of the first switch (121), a second terminal of the fourth switch (127), and a second terminal of the inductor (141) are configured to receive an input voltage or provide an output voltage (e.g. Figs. 1-5, see nodes 103, 105 and 115 which are configured to receive an input voltage or provide an output voltage)”.

Regarding claim 9, Liang et al. (e.g. see Figs. 1-7) discloses “wherein one of the second terminal of the first switch (121), the second terminal of the fourth switch (127), and the second terminal of the inductor (141) is configured to both receive the input voltage and provide the output voltage (e.g. Figs. 1-5, see one node of 103, 105 and 115 which is configured to both receive the input voltage and provide the output voltage)”.

Regarding claim 10, Liang et al. (e.g. see Figs. 1-7) discloses “wherein the controller (160) is further configured to control a first voltage between a second terminal of the first switch (121) and a second terminal of the fourth switch (127) such that the first voltage is at a predetermined ratio of a second voltage between the second terminal of the first switch (121) and a second terminal of the inductor (e.g. Figs. 1-5, see controller 160, inductor 141 and switches 121, 123, 125, 127, 111 and 113, also see the abstract, para. 0012-0024 and para. 0040. Implicit)”.

Regarding claim 11, Liang et al. (e.g. see Figs. 1-7) discloses “wherein the predetermined ratio is substantially double, substantially equal, or substantially half (e.g. Figs. 1-5, see controller 160, inductor 141 and switches 121, 123, 125, 127, 111 and 113, also see the abstract, para. 0012-0024 and para. 0040. Implicit)”.

Regarding claim 12, Liang et al. (e.g. see Figs. 1-7) discloses “wherein the controller (160) is further configured to switch the plurality of switches under soft switching conditions (e.g. Figs. 1-5, see controller 160 and switches 121, 123, 125 and 127, also see the abstract, para. 0001, para. 0017-0024 and para. 0037-0042)”.

Regarding claim 13, Liang et al. (e.g. see Figs. 1-7) discloses “wherein the soft switching conditions comprise zero voltage switching (e.g. Figs. 1-5, see controller 160 and switches 121, 123, 125 and 127, also see the abstract, para. 0001, para. 0017-0024 and para. 0037-0042, “including zero-voltage transition (ZVT) pulse width modulation (PWM)”)”.

Regarding claim 14, Liang et al. (e.g. see Figs. 1-7) discloses “wherein the soft switching conditions comprise zero current switching  (e.g. Figs. 1-5, see controller 160 and switches 121, 123, 125 and 127, also see the abstract, para. 0001, para. 0017-0024 and para. 0037-0042, “zero-current transition converters (ZCT) PWM”)”.

Regarding claim 15, Liang et al. (e.g. see Figs. 1-7) discloses “further comprising: a second capacitor (145) connected between a second terminal of the first switch (121) and a second terminal of the inductor (141); and a third capacitor (147) connected between the second terminal of the inductor (141) and a second terminal of the fourth switch (127)”.

Regarding claim 16, Liang et al. (e.g. see Figs. 1-7) discloses “wherein the controller (160) is configured to, during the transition of the plurality of switches from the first state to the plurality of subsequent states, control at least one switch of the plurality of switches to switch at a switching frequency different than a resonant frequency of the capacitor (129) and the inductor (141)(e.g. Figs. 1-5, see controller 160, capacitor 129, inductor 141 and switches 121, 123, 125 and 127, also see the abstract, para. 0001, para. 0017-0024 and para. 0037-0042)”.



Regarding method claims 18-22; they all comprise substantially same subject matter as in the recited apparatus claims 1-17, therefore method claims 18-22 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-17. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 




3.	Independent claims 1 and 18 are also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zilio (U.S. Pub. No. 2021/0152100 A1).

Regarding independent claims 1 and 18, Zilio discloses all the limitations of claims 1 and 18 (e.g. see Figs. 1-23, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see at least Figs. 1-2 and Figs. 11-12 for the details of the apparatus which includes at least controller 102, four switches Q1-Q4 connected in parallel with respective diodes, flying capacitor Ccp and inductor Lo and their connections).

4.	Independent claims 1 and 18 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lidsky et al. (U.S. Pub. No. 2016/0261189 A1).

Regarding independent claims 1 and 18, Lidsky et al. discloses all the limitations of claims 1 and 18 (e.g. see Figs. 1-18, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see at least Figs. 1-4 and Figs. 14-16 for the details of the apparatus which includes at least controller 180, four switches M1-M4, flying capacitor 170 and inductor 173 and their connections).


5.	Independent claims 1 and 18 are also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. (U.S. Pub. No. 2020/0161959 A1).

Regarding independent claims 1 and 18, Chuang et al. discloses all the limitations of claims 1 and 18 (e.g. see Figs. 1-9, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see at least Figs. 3 and 5-6 for the details of the apparatus which includes at least controller 100, four switches connected in parallel with respective diodes, flying capacitor CF and inductor L and their connections).


6.	Independent claims 1 and 18 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (U.S. Pub. No. 2019/0280618 A1).

Regarding independent claims 1 and 18, Yan et al. discloses all the limitations of claims 1 and 18 (e.g. see Figs. 1-12, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see at least Figs. 4-6 and 8 for the details of the apparatus which includes at least controller 405, four switches Q1-Q4 connected in parallel with respective diodes, flying capacitor CFLY and inductor LAUX and their connections).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al. (U.S. Pub. No. 2017/0338748 A1)
Regarding claim 3, Liang et al. (e.g. see Figs. 1-7) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 2, except for “wherein the controller is configured to control the delay to be above a threshold value that reduces a voltage overshoot in the one switch or the different switch”. However, having the controller being configured to control the delay to be above a threshold value that reduces a voltage overshoot in the one switch or the different switch would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller being configured to control the delay to be above a threshold value that reduces a voltage overshoot in the one switch or the different switch for the purpose of enhancing the power efficiency of the power converter and for the purpose of safety and protection. Also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 17, Liang et al. (e.g. see Figs. 1-7) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 16, except for “wherein a difference between the resonant frequency and the switching frequency is less than 10 KHz”. However, having a difference between the resonant frequency and the switching frequency being less than 10 KHz would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to control the frequency to have the difference between the resonant frequency and the switching frequency being less than 10 KHz for the purpose of enhancing the power efficiency of the power converter and for the purpose of safety and protection. Also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839